MATTHIAS, J.:
1.Under the provisions of Section 614-19, General Code, a contract of a public utility and a patron thereof for service, executed prior to the enactment of the public utilities law of the state, cannot be construed as constituting a discrimination or preference, but any such contract made subsequent thereto is subject to the supervision of the public utilities commission and is not binding or enforceable in so far as it conflicts with the finding and order of the commission and the rate thereby approved and established.
2. The schedules of rates and charges required to be filed by a public utility company with the Public Utility Commission may contain a classification of its service, which classification should be based upon the quantity used, the time when used, the purpose for which used, the duration of use, and other reasonable considerations which essentially distinguish the service required to meet the various demands.
3. A classification approved by the Public Utilities Commission which embraces in one class consumers guaranteeing a minimum demand of five hundred kilowatts for combined electric railway and commercial uses, which has application to interurban companies procuring current from a power company at or beyond the limits of the city within which the power plant is located, and in another class electric railways guaranteeing a minimum demand of 20,000 kilowatts for electric railway purposes only, and which demand is constant and steady, such service being in said city and within relatively short transmission distance, is a lawful and reasonable classification. Order affirmed.
Marshall, C. J., Hough, Wanamaker, Robinson, Jones and Clark, JJ., concur.